Valentine, P. J.,
This is a petition by Joseph Lester, trading and doing business *194as Lester Pontiac Sales and Service, for a review of the final order of the Pennsylvania Labor Relations Board, certifying the Teamsters Union, Local No. 401, of Wilkes-Barre, Pa., affiliated with the American Federation of Labor, “as having been selected and designated by a majority of the employes of Joseph Lester, trading as Lester Pontiac Sales and Service, of Kingston, Pennsylvania, in a subdivision of the employer unit comprising mechanics, helpers, painters and service men, employed in and about the Service Department of Joseph Lester, trading as Lester Pontiac Sales and Service, 369 Market Street, Kingston, Pennsylvania, exclusive of executives and foremen having the right to hire or fire or effectively recommend the same, and by virtue of the provisions of the Pennsylvania Labor Relations Act, and more particularly Section 7 thereof, is the exclusive representative of all the aforesaid employes, within the herein defined appropriate unit, for the purposes of collective bargaining, with respect to rates of pay, wages, hours of employment or other conditions of employment.”
The complaint is made that in the holding of the election error was committed in permitting Louis J. Brown, whose employment was terminated on September 4, 1948, and certain other employes of petitioner, who went on strike on September 11, 1948, as a result of the alleged illegal discharge of Brown, to vote.
It has now been determined by the board, and also by this court on appeal, that the employer was guilty of an unfair labor practice in the discharge of Brown. Hence the employes, who ceased working by reason of the action of the employer in discharging Brown, did not lose their status as employes and were entitled to vote. It follows that the order complained of was properly made.
*195Therefore, now, November 23, 1949, the petition for a review of the final order of the Pennsylvania Labor Relations Board, dated January 24, 1949, is dismissed.